 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
 8   TERESA BURWELL,
                                                           Case No.: 2:18-cv-01825-GMN-NJK
 9          Plaintiff(s),
                                                                           Order
10   v.
                                                                    (Docket Nos. 39, 46)
11   MEADOW MESA APARTMENTS, L.P., et
     al.,
12
            Defendant(s).
13
14         Pending before the Court are the parties’ joint motion for leave to file Plaintiff’s motion to
15 approve settlement agreement under seal and joint supplement to that motion. Docket Nos. 39,
16 46. For the reasons stated below, the Court GRANTS the parties’ motions in part.
17         There is a strong presumption of public access to judicial records. See Kamakana v. City
18 & County of Honolulu, 447 F.3d 172, 1178 (9th Cir. 2006); Foltz v. State Farm Mut. Auto. Ins.
19 Co., 331 F.3d 1122, 1135 (9th Cir. 2003). To keep documents attached to non-dispositive motions
20 confidential, parties must make a “particularized showing” of “good cause.” See Kamakana, 447
21 F.3d at 1180 (quoting Foltz, 331 F.3d at 1137). Any request to seal documents must be “narrowly
22 tailored” to the material that warrants secrecy. E.g., Ervine v. Warden, 214 F. Supp. 3d 917, 919
23 (E.D. Cal. 2016) (citing PressEnterprise Co. v. Superior Court of Cal., 464 U.S. 501 (1986)).
24 Thus, if confidential material can be easily redacted while leaving meaningful material available
25 to the public, the Court must order that redacted versions be filed rather than sealing entire
26 documents. Foltz, 331 F.3d at 1137; see also In re Roman Catholic Archbishop of Portland in
27 Oregon, 661 F.3d 417, 425 (9th Cir. 2011) (the district court must “keep in mind the possibility of
28 redacting the sensitive material”).

                                                     1
 1         The Court recognizes that there are compelling reasons to seal settlement discussions. A
 2 request to seal, however, must still be narrowly tailored to the material that warrants secrecy. The
 3 parties’ motion sought to seal the entirety of Plaintiff’s sixty-six page motion to approve the
 4 settlement agreement. Docket No. 39. The Court ordered the parties to file a supplement to the
 5 motion that outlined whether the alleged confidential information in Plaintiff’s motion to approve
 6 the settlement agreement could be easily redacted. Docket No. 41 at 3. The parties filed a joint
 7 supplement stating that the motion could be easily redacted. Docket No. 46. Specifically, the
 8 parties’ joint supplement states that they seek to redact only “dollar amounts relating to the
 9 confidential settlement” and “eight substantive pages of the draft General Release and Settlement
10 Agreement.” Id. at 3–4. The parties later filed a redacted version of Plaintiff’s motion to approve
11 the settlement agreement. Docket No. 55. The Court finds that the redacted material warrants
12 secrecy.
13         Accordingly, the Court GRANTS Plaintiff’s joint motion for leave to file Plaintiff’s
14 motion to approve the settlement agreement under seal only as to the redacted parts. Docket Nos.
15 39, 46. Since the parties filed a properly redacted version of Plaintiff’s motion to approve the
16 settlement agreement on the public docket, Docket No. 55, the Clerk of Court is INSTRUCTED
17 to seal the original motion, Docket No. 37.
18         IT IS SO ORDERED.
19         Dated: October 18, 2019
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    2
